Citation Nr: 1629490	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a fracture of the third metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from October 2007 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted a temporary total rating for residuals of a fracture of the third metatarsal of the right foot based on surgical treatment necessitating convalescence from December 22, 2009, to April 30, 2010, then continued the pre-surgical 20 percent rating from May 1, 2010.  A June 2011 rating decision granted another temporary total rating based on surgical treatment necessitating convalescence from October 1, 2010, to November 30, 2010, then continued the 20 percent rating from December 1, 2010.


FINDING OF FACT

The Veteran's residuals of a fracture of the third metatarsal of the right foot have not been manifested by severe malunion or nonunion of the metatarsal bones.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a fracture of the third metatarsal of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5283 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2010.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations in April 2010, July 2010, and April 2012 to ascertain the nature and severity of her disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

In this case, VA received the Veteran's claim for an increased rating for residuals of a fracture of the third metatarsal of the right foot in January 2010.

The Veteran has been awarded periods of convalescence from December 22, 2009, to April 30, 2010, and from October 1, 2010, to November 30, 2010, during which a total 100 percent rating has been assigned for her residuals of a fracture of the third metatarsal of the right foot.  Thus, the rating period on appeal is from May 1, 2010, to September 30, 2010, and since December 1, 2010.

Other than the periods of convalescence, the Veteran's residuals of a fracture of the third metatarsal of the right foot have been evaluated at 20 percent under Diagnostic Code 5283.  38 C.F.R. § 4.71a (2015).  Under that code, a maximum 30 percent rating is warranted for severe malunion or nonunion of the metatarsal bones.  The current 20 percent rating has been assigned for moderately severe malunion or nonunion of the metatarsal bone.

At an April 2010 VA examination, the Veteran complained of pain in the right foot on a daily basis of an average of 7/10 in severity that is worse with ambulation.  She denied using shoe inserts or orthotics but she was wearing a CAM walker boot.  She denied taking pain medication.  She denied any effects on her activities of daily living.  She reported that prolonged standing and walking were affected.  She denied flare-ups.  She reported being unemployed since discharge from active duty and that she cannot return to her prior work as a waitress as she cannot stand all day but still being in the Reserve.  Examination revealed no corns, calluses, or edema.  There was a normal arch, and the Achilles tendon was normally aligned and not tender.  There was diffuse tenderness of the third metatarsal that was most profound at the base of the toe at the metatarsophalangeal joint.  There was limitation of motion of the second and third toes with hammertoe deformities and painful motion.  Weightbearing was slightly abnormal as the second and third toes did not touch the floor when standing.  There was no weakness or instability.  There was a bunion at the first metatarsophalangeal joint with hallux valgus.  Diagnoses were of healed right third metatarsal fracture with deformity, right second and third toe hammer toes, and right first metatarsophalangeal bunion with hallux valgus.

At a July 2010 VA examination, the Veteran complained of pain in the right foot on a daily basis of an average of 5/10 in severity that comes and goes throughout the day that is worse with activity and sometimes with weather changes.  She denied using shoe inserts or orthotics and stated that she stopped using a CAM walker boot about a week earlier.  She reported using a bone stimulator but denied receiving cortisone injections or taking pain medications.  She reported not being employed on a daily basis, not having a job since discharge from active duty, and that she cannot return to her prior work as a waitress as she cannot stand or walk for long periods but still being in the Reserve.  She expressed her belief that she could do some office work or any sort of job where she was allowed to sit.  She denied any effects on her activities of daily living.  She reported that prolonged standing and walking were affected.  She denied flare-ups.  She denied using assistive devices.  Examination revealed no corns, calluses, or edema.  There was a normal arch, and the Achilles tendon was normally aligned and not tender.  There was a scar on the dorsal aspect of the foot along the distal third metatarsal that was well-healed.  There was diffuse tenderness of the third metatarsal that was most profound at the metatarsophalangeal joint.  There was limitation of motion of the second and third toes that was most profound in the third toe with hammertoe deformities.  The tips of the second and third toes did not touch the floor when standing due to the hammertoe deformities and restriction.  There was slightly painful motion.  The rest of the toes were without tenderness, painful motion, or restriction.  Weightbearing was normal.  There was no weakness or instability.  There was a bunion at the first metatarsophalangeal joint with hallux valgus.  X-rays showed an old healed fracture of the right third metatarsal with hallux valgus.  Diagnoses were of healed right third metatarsal fracture resulting in deformity or requiring surgery, right second and third hammer toes with restricted motion, and right first metatarsophalangeal bunion with hallux valgus.  

Private medical records from May 2010 to September 2010 reflect complaints of right foot pain and swelling; findings of tenderness of the third metatarsal and at the metatarsophalangeal joint, gait abnormality, and a mildly painful contracture of the third metatarsophalangeal joint; and a diagnosis of a nonunion of fracture that eventually resolved by August 2010.  Following surgery in December 2009, early May 2010 x-rays showed no evidence of interval healing, late May 2010 x-rays were consistent with interval healing, and August 2010 x-rays noted surgical changes with no new fracture or malalignment.

At an April 2012 VA examination, the Veteran complained of difficulty wearing closed-toe shoes secondary to the third toe having an extension type deformity and difficulty with prolonged standing due to pain, and pain with weather changes.  The Veteran denied using assistive devices.  The examiner indicated that there was no malunion or nonunion of the tarsal or metatarsal bones or any other abnormality, including hammer toe or hallux valgus.  The examiner indicated that the scar was not painful or unstable, or of an area greater than 39 square cm (6 square inches).  The examiner noted that there was a mild extension type deformity of the distal third metatarsal head, being not as prominent as adjacent metatarsal heads on the plantar surface.  X-rays showed a well-healed third metatarsal fracture and well-maintained joint spaces.  The examiner noted that the Veteran was not currently working and would have difficulty performing jobs with prolonged standing.

Given the above, the record does not show that the Veteran's fracture of the third metatarsal of the right foot has resulted in severe malunion or nonunion of the metatarsal bones.  Following surgery in December 2009, while there was evidence of nonunion in early May 2010, the nonunion was resolved by August 2010, and examinations during that time revealed tenderness and swelling and a mildly painful contracture of the third metatarsophalangeal joint.  While the Veteran may have had a surgical nonunion of the right third metatarsal bone from May to August 2010, complaints and findings during that time do not indicate a severe nonunion.  The April 2012 examiner indicated that there was no malunion or nonunion of the metatarsal bones and x-rays showed an old well-healed fracture of the right third metatarsal bone.  Since December 2010, the Veteran's fracture has resulted in a deformity that prevents the second and third toes from touching the ground when standing.  However, the examiners have described the severity of the deformity as either slight or mild.  Thus, even if the Board were to consider that deformity as a malunion of the metatarsal bones, the disability would still not be manifested by severe malunion or nonunion of the metatarsal bones to warrant a higher 30 percent rating under Diagnostic Code 5283.  Even considering functional loss due to pain and other factors, the Board cannot find that the Veteran's disability is comparable to severe malunion or nonunion of the metatarsal bones.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, the Board finds that no other diagnostic code provides for a higher or separate rating.  

The examiner who conducted the April 2010 and July 2010 examinations indicated that the Veteran had a hammertoe deformity of the second and third toes as a residual of the fracture of the third metatarsal.  However, the April 2012 examiner indicated that there was no hammertoe deformity of any toes.  Even if the Board were to find that the Veteran has hammer toes of the second and third toes as a residual of the fracture, Diagnostic Code 5282 only provides for a 10 percent rating when there is a hammertoe deformity of all toes.  Thus, a separate compensable rating for hammer toe is not warranted.

While the record reflects that the Veteran may have a first metatarsophalangeal bunion with hallux valgus, as that disability affects the big toe, there is no apparent relationship between the disability and the fracture of the third toe.  Moreover, no examiner has associated the bunion with hallux valgus with the fracture of the third metatarsal.  Thus, the Board finds that the first metatarsophalangeal bunion with hallux valgus is not a manifestation of the service-connected residuals of a fracture of the third metatarsal of the right foot.  38 C.F.R. § 4.14 (2015); Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board notes that Diagnostic Code 5284 for other foot injuries provides for a 30 percent rating for a severe foot disability.  However, with the involvement of only the second and third toes, the Board cannot find that the Veteran's disability is comparable to a severe foot injury.

The Board also notes that the Veteran has a surgical scar associated with the fracture of the third metatarsal.  However, as the scar is not painful or unstable, or cover an area greater than 39 square cm (6 square inches), a separate rating for the scar under Diagnostic Code 7801, 7802, or 7804 is not warranted.  38 C.F.R. § 4.118 (2015).  While there is limitation of motion of the second and third toes, there is no indication that it is due to the scar.  Rather, the limitation of motion appears to be just a residual of the fracture.

In conclusion, a rating in excess of 20 percent for residuals of a fracture of the third metatarsal of the right foot is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected residuals of a fracture of the third metatarsal of the right foot, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which is essentially malunion of the second and third metatarsals of the right foot.  The resulting pain, swelling, and limitation of motion of the right second and third toes are reasonably contemplated by the rating criteria.  Her pain, swelling, limitation of motion, and gait abnormality are further contemplated by 38 C.F.R. § 4.40 and § 4.45 (2015) concerning functional loss due to such symptoms.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent she has any fatigability and lack of endurance, they are also contemplated by those regulations.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.



ORDER

A rating in excess of 20 percent for residuals of a fracture of the third metatarsal of the right foot is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


